DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-9, 14-22 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Wilk et al. (US 2008/0055189), Shah et al. (US 2021/0070450), Barone et al. (US 2015/0286252), Moscovitch (US 2013/0314300), taken alone or in combination do not teach or suggest an interactive system comprising “a first internal cable connecting the first interactive module bridge board and the control module and configured to transmit the plurality of inter-frame signals between the first frame and the second frame, wherein the first internal cable is further configured to transmit power to the first interactive module bridge board, and the first interactive module bridge board is configured to transmit power to the first display module and the first touch input module, wherein a back surface of the first frame and a front surface of the second frame are opposing each other and are in contact with each other through a sliding mechanism, 41098232Application No. 16/864,061Docket No.: 18521-006001 wherein the interactive module and the control module are electrically coupled via only the first internal cable as a single electrical cable, wherein the first internal cable is internal to a combined mechanical enclosure of the first frame and the second frame, and wherein both the first frame and the second frame contain an electro-magnetic (EM) shielding material’ in combination with the other limitations in the claim.
Independent Claim 14 is allowable over the prior art of record since the cited references, in particular Wilk et al. (US 2008/0055189), Shah et al. (US 2021/0070450), Barone et al. (US 2015/0286252), Moscovitch (US 2013/0314300), taken alone or in combination do not teach or suggest an interactive system comprising “a first internal cable connecting the interactive module bridge board and the logic module and configured to transmit the plurality of inter-frame signals between the first frame and the second frame; and a second internal cable connecting the control module bridge board and the logic module and configured to transmit the plurality of intra-frame signals within the control module, wherein the interactive module and the control module are electrically coupled via only the first internal cable as a single electrical cable, wherein a back surface of the first frame and a front surface of the second frame are opposing each other and are in contact with each other through a sliding mechanism, wherein the first internal cable is internal to a combined mechanical enclosure of the first frame and the second frame, and 41098235Application No. 16/864,061Docket No.: 18521-006001 Amendment dated February 3, 2022 After Final Office Action of December 3, 2021 wherein both the first frame and the second frame contain an electro-magnetic (EM) shielding material, in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627